UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6839


JAMES ELLIOTT PRICE,

                    Petitioner - Appellant,

             v.

MICHAEL D. ANDREWS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cv-00360-CCE-JLW)


Submitted: November 28, 2018                                 Decided: December 3, 2018


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Elliott Price, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Elliott Price, a former North Carolina pretrial detainee, appeals the district

court’s ordering accepting the magistrate judge’s recommendation and dismissing

without prejudice Price’s 28 U.S.C. § 2241 (2012) petition, in which he challenged his

pretrial detention and bond. At the time Price noted his appeal, he was awaiting trial in

North Carolina state court. Price was convicted and released from custody during the

pendency of this appeal. Because Price is no longer in custody, we dismiss this appeal as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                           2